DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 July 2021 has been entered.
This action is in response to the amendment filed 09 July 2021 for application 15/852,576. Currently claims 1, 6, 7, and 9-12 are pending and have been examined. Claims 2-5, and 8 are canceled. Claims 6 and 7 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “the first component”, “the second component”, and “the third component” in lines 4, 5, and 6 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 7, and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to an apparatus (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of storing two or more triple data in a form of table A; wherein a column of the table A is a predicate of the two or more triple data, a row of the table A is a subject of the two or more triple data, and a value of the table A is an object of the two or more triple data or a null value, parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules, retrieves a plurality of triple data from two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data, and reasons new triple data from the plurality of triple data retrieved using the result meta information to store the reasoned new triple data, wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, and 2Application No. 15/852,576Docket No. 5785-0052 wherein when the condition section includes both the general condition and the comparison condition, retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition, under the broadest reasonable interpretation, cover performance of these limitations in the mind or with a pencil and paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations, an ontology-based reasoning apparatus, comprising: a memory; and a processor connected to the memory, wherein the processor, in the memory, and the processor, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus, comprising: a memory; and a processor connected to the memory) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, an ontology-based reasoning apparatus, comprising: a memory; and a processor connected to the memory is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 6, in Step 2A, prong 1 of the analysis, the limitations of generates one condition meta information B from one general condition which is not merged with the comparison condition, and subject information of the condition meta information B is the first component of the general condition, predicate information of the condition meta information B is the second component of the general condition, and object information of the condition meta information B is the third component of the general condition, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, the ontology-based reasoning apparatus of claim 1, wherein the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus comprising a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the apparatus using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 7, in Step 2A, prong 1 of the analysis, the limitations of wherein the result meta information includes subject information, predicate information, and object information, the result includes a first component, a second component, and a third component, and the subject information of the result meta information is the first component of the result, the predicate information of the result meta information is the second component of the result, and the object information of the result meta information is the third component of the result, under the broadest reasonable interpretation, modify the “generate” mental process step of the independent claim, without altering the fact that they also cover performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, the ontology-based reasoning apparatus of claim 1, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the apparatus is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 9, in Step 2A, prong 1 of the analysis, the limitation of performs incremental reasoning that reasons the result by setting the new triple data and at least one of the two or more triple data as conditions when the new triple data is reasoned as a result, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, the ontology-based reasoning apparatus of claim 1, wherein the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus comprising a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the apparatus using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 10, in Step 2A, prong 1 of the analysis, the limitation of performs the incremental reasoning based on a table B that indicates two or more ontology-based rules and a relationship between the two or more ontology-based rules, the result of any one ontology-based rule of the two or more ontology-based rules is set as a condition of another ontology-based rule of the two or more ontology-based rules, the table B includes two columns, and in each row included in a column A of the two columns, each of the two or more ontology- based rules is set to a value, and in each row included in a column B of the two columns, each of the ontology-based rules affected by the value of the column A is set as a value, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, the ontology-based reasoning apparatus of claim 1, wherein the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus comprising a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the apparatus using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 11, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of, store two or more triple data in a form of table A, a column of the table A is a predicate of the two or more triple data, a row of the table A is a subject of the two or more triple data, and a value of the table A is an object of the two or more triple data or a null value, parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules, retrieves a plurality of triple data from two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data, and reasons new triple data from the plurality of triple data retrieved using the result meta information to store the reasoned new triple data, when the reasoning of the new triple data is completed, wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, and wherein when the condition section includes both the general condition and the comparison condition, retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition, under the broadest reasonable interpretation, covers performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations, an ontology-based reasoning system, comprising: a plurality of ontology-based reasoning apparatuses, each of the plurality of ontology- based reasoning apparatuses including a memory and a processor, wherein the memory of each of the plurality of ontology-based reasoning apparatuses, wherein the processor of the each of the plurality of ontology-based reasoning apparatuses, in the memory,  the processor, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning system, comprising: a plurality of ontology-based reasoning apparatuses, each of the plurality of ontology- based reasoning apparatuses including a memory and a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the same step, the limitation, in any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses, the any one ontology-based reasoning 4Application No. 15/852,576Docket No. 5785-0052 apparatus transmits the reasoned new triple data to the remaining ontology-based reasoning apparatuses except for the any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses, is also considered to be an additional element and as recited represents insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the limitations, ontology-based reasoning system, comprising: a plurality of ontology-based reasoning apparatuses, each of the plurality of ontology- based reasoning apparatuses including a memory and a processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. In the same step the recitation of the limitation, in any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses, the any one ontology-based reasoning 4Application No. 15/852,576Docket No. 5785-0052 apparatus transmits the reasoned new triple data to the remaining ontology-based reasoning apparatuses except for the any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses is merely receiving or transmitting data over a network that is recited at a high level of generality, and, as discussed in MPEP 2106.05(d) II is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 12, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of parsing user-defined rules which are rules newly defined by a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section and one result meta information corresponding to one result included in the conclusion section; retrieving a plurality of triple data from two or more triple data using the plurality of condition meta information; and reasoning new triple data from the plurality of triple data retrieved using the result meta information, wherein the two or more triple data is stored in a form of table A, and 5Application No. 15/852,576Docket No. 5785-0052 a column of the table A is a predicate of the two or more triple data, a row of the table A is a subject of the two or more triple data, and a value of the table A is an object of the two or more triple data or a null value, wherein the step of retrieving retrieves the plurality of triple data from the two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data, wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, wherein when the condition section includes both the general condition and the comparison condition, the step of retrieving retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition, under the broadest reasonable interpretation, cover performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations, an ontology-based reasoning method which is performed by an apparatus including a memory and a processor, the method comprising: and in the memory, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method using a memory and a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a memory and a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (20100036788 A1) in view of Chong et al (US 20060235823 A1).
Regarding Claim 1, Wu teaches: An ontology-based reasoning apparatus, comprising: a memory storing two or more triple data in a form of table A (memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 (which contains RDF triple tables as shown in Fig. 4) [0055]. IdTriples table 455, this table has a row 511 for every RDF triple in the RDF models that have been loaded into RDBMS 401 [0059] [Fig. 5]); a processor connected to the memory (processor 421 as it executes programs in memory 403 using data contained in memory [0055]), wherein the processor parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules (User-defined Rules [0081]. User-defined Rules Entailment. Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. Antecedent section shows plurality of conditions `(?x rdf:type :person) (?x :age ?a)` and consequent  section shows one result  'a >= 18' [0092]. Note: Meta information can mean any information about the condition/result like subject, predicate, object information), retrieves a plurality of triple data from two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data (RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples. FIG 2. [0043]), and reasons new triple data from the plurality of triple data retrieved using the result meta information to store the reasoned new triple data in the memory (Any newly created triples resulting from execution of the inference rules are ultimately stored in the IdTriples table 455 [0074]. Note: For the purposes of examination of this claim element will treat "reasons" to mean "generate" as per specification Page 22, lines 24 and 25 which mention that in step 430 the processor 212 "generates or reasons new triple data"), wherein the condition included in the conclusion section is one of a general condition and a comparison condition (antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition) [0081]), the general condition and the comparison condition include at least one variable (the filter condition specifies a boolean condition (typically involving variables from the antecedent) [0081]), the comparison condition includes a comparison function for limitation of the variable, (filter condition 308 that further restricts the subgraphs matched by the antecedent [0044]. 'a >=18' [0092]. Note: This example shows a filter with '>=' (greater than or equal to) as the comparison function for limiting the variable 'a'), and the condition meta information includes subject (S) information, predicate (P) information, and object (0) information, and ((?x :age ?a)'  [0092]. Note: This example shows '?x' as subject, ':age' as predicate and '?a' as object information) wherein when the condition section includes both the general condition and the comparison condition (antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition) [0081]), the processor retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition (A rule fires when its antecedent pattern and filter condition are both satisfied. The antecedent pattern specifies a subgraph to match in the data model, and the filter condition specifies a boolean condition (typically involving variables from the antecedent) to satisfy [0081]. The execution of the SQL queries involve a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706) [0097]).
However, Wu does not explicitly disclose: wherein a column of the table A is a predicate of the two or more triple data, a row of the table A is a subject of the two or more triple data, and a value of the table A is an object of the two or more triple data or a null value.
Chong teaches, in an analogous system: wherein a column of the table A is a predicate of the two or more triple data (First Table of Fig. 5 Note: The table shows predicate of two or more triple data as columns), a row of the table A is a subject of the two or more triple data (First Table of Fig. 5 Note: The table shows a row of the table is a subject of two or more triple data), and a value of the table A is an object of the two or more triple data or a null value (First Table of Fig. 5 Note: The table shows the value of the table is an object of two or more triple data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu to incorporate the teachings of Chong to use tables. One would have been motivated to do this modification because doing so would give the benefit of integrating RDF into SQL by means of a set of tables as taught by Chong [0056].
Regarding Claim 6, the system of Wu and Chong teaches: The ontology-based reasoning apparatus of claim 1 (as shown above).
Wu further teaches: wherein the processor generates one condition meta information B from one general condition which is not merged with the comparison condition (The RDF pattern for left-hand side 307 specifies any Person (?r) in the model who is a chairperson of any Conference (?c) in the model; . The rule includes an optional filter condition 308. In this case, the rule 301 does not have a filter condition, so that component is NULL [0044]. Note: NULL so nothing to merge), and subject information of the condition meta information B is the first component of the general condition, predicate information of the condition meta information B is the second component of the general condition, and object information of the condition meta information B is the third component of the general condition (307 from Figure 3 shows '(?r ChairPersonOf ?c)' . Note: This example shows '?r' is subject information as the first component of the general condition, 'ChairPersonOf' is the predicate information as the second component, and '?c' is object information as the third component).
Regarding Claim 7, the system of Wu and Chong teaches: The ontology-based reasoning apparatus of claim 1 (as shown above).
Wu further teaches: wherein the result meta information includes subject information, predicate information, and object information ('(?x rdf:type :adult)'  [0092]. Note: This example shows '?x' as subject, 'rdf:type' as predicate and ':adult' as object information), the result includes a first component, a second component, and a third component ([0092] shows example of consequent '(?x rdf:type :adult)' as having a first, second, and third component), and the subject information of the result meta information is the first component of the result, the predicate information of the result meta information is the second component of the result, and the object information of the result meta information is the third component of the result ('(?x rdf:type :adult)' [0092]. Note: This example shows '?x' as subject information and the first component, 'rdf:type' as the predicate information and the second component, and ':adult' as object information and the third component of the consequent).
Regarding Claim 11, Wu teaches: An ontology-based reasoning system, comprising: a plurality of ontology-based reasoning apparatuses, each of the plurality of ontology-based reasoning apparatuses including a memory and a processor (networks 424 [0055].  Note: Through the network, the ontology-based reasoning apparatus may be connected to other ontology-based reasoning apparatuses), wherein the memory of each of the plurality of ontology-based reasoning apparatuses store two or more triple data in a form of table A (memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 (which contains RDF triple tables as shown in Fig. 4) [0055]. IdTriples table 455, this table has a row 511 for every RDF triple in the RDF models that have been loaded into RDBMS 401 [0059] [Fig. 5]), wherein the processor of the each of the plurality of ontology-based reasoning apparatuses parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules (User-defined Rules [0081]. User-defined Rules Entailment. Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. Antecedent section shows plurality of conditions `(?x rdf:type :person) (?x :age ?a)` and consequent  section shows one result  'a >= 18' [0092]. Note: Meta information can mean any information about the condition/result like subject, predicate, object information), retrieves a plurality of triple data from two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data (RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples. FIG 2. [0043]) and reasons new triple data from the plurality of triple data retrieved using the result meta information to store the reasoned new triple data in the memory (Any newly created triples resulting from execution of the inference rules are ultimately stored in the IdTriples table 455 [0074]. Note: For the purposes of examination of this claim element will treat "reasons" to mean "generate" as per specification Page 22, lines 24 and 25 which mention that in step 430 the processor 212 "generates or reasons new triple data"), when the reasoning of the new triple data is completed in any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses, the any one ontology-based reasoning apparatus transmits the reasoned new triple data to the remaining ontology-based reasoning apparatuses except for the any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses (can provide information to and receive information from networks 424 [0055]), wherein the condition included in the conclusion section is one of a general condition and a comparison condition (antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition) [0081]), the general condition and the comparison condition include at least one variable (the filter condition specifies a boolean condition (typically involving variables from the antecedent) [0081]), the comparison condition includes a comparison function for limitation of the variable, (filter condition 308 that further restricts the subgraphs matched by the antecedent [0044]. 'a >=18' [0092]. Note: This example shows a filter with '>=' (greater than or equal to) as the comparison function for limiting the variable 'a'), and the condition meta information includes subject (S) information, predicate (P) information, and object (0) information, and ((?x :age ?a)’ [0092]. Note: This example shows '?x' as subject, ':age' as predicate and '?a' as object information) wherein when the condition section includes both the general condition and the comparison condition (antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition) [0081]), the processor retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition (The execution of the SQL queries involve a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706) [0097]).
However, Wu does not explicitly disclose: a column of the table A is a predicate of the two or more triple data, a row of the table A is a subject of the two or more triple data, and a value of the table A is an object of the two or more triple data or a null value.
Chong teaches, in an analogous system: a column of the table A is a predicate of the two or more triple data (First Table of Fig. 5 Note: The table shows predicate of two or more triple data as columns), a row of the table A is a subject of the two or more triple data (First Table of Fig. 5 Note: The table shows a row of the table is a subject of two or more triple data), and a value of the table A is an object of the two or more triple data or a null value (First Table of Fig. 5 Note: The table shows the value of the table is an object of two or more triple data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu to incorporate the teachings of Chong to use tables. One would have been motivated to do this modification because doing so would give the benefit of integrating RDF into SQL by means of a set of tables as taught by Chong [0056].
Regarding Claim 12, Wu teaches: An ontology-based reasoning method which is performed by an apparatus including a memory and a processor, the method comprising (memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 [0055] processor 421  [0055]): parsing user-defined rules which are rules newly defined by a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section and one result meta information corresponding to one result included in the conclusion section (User-defined Rules [0081]. User-defined Rules Entailment. Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. Antecedent section shows plurality of conditions `(?x rdf:type :person) (?x :age ?a)` and consequent  section shows one result  'a >= 18' [0092]. Note: Meta information can mean any information about the condition/result like subject, predicate, object information); retrieving a plurality of triple data from two or more triple data using the plurality of condition meta information (RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples [0043]); and reasoning new triple data from the plurality of triple data retrieved using the result meta information (Any newly created triples resulting from execution of the inference rules [0074]. Note: For the purposes of examination of this claim element will treat "reasons" to mean "generate" as per specification Page 22, lines 24 and 25 which mention that in step 430 the processor 212 "generates or reasons new triple data"), wherein the two or more triple data is stored in a form of table A in the memory (memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 (which contains RDF triple tables as shown in Fig. 4) [0055]. IdTriples table 455, this table has a row 511 for every RDF triple in the RDF models that have been loaded into RDBMS 401 [0059] [Fig. 5]), wherein the step of retrieving retrieves the plurality of triple data from the two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data (RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples. FIG 2. [0043]), wherein the condition included in the conclusion section is one of a general condition and a comparison condition (antecedent pattern (corresponding to general condition, filter condition (corresponding to comparison condition) [0081]), the general condition and the comparison condition include at least one variable (the filter condition specifies a boolean condition (typically involving variables from the antecedent) [0081]), the comparison condition includes a comparison function for limitation of the variable, (filter condition 308 that further restricts the subgraphs matched by the antecedent [0044]. 'a >=18' [0092]. Note: This example shows a filter with '>=' (greater than or equal to) as the comparison function for limiting the variable 'a'), and the condition meta information includes subject (S) information, predicate (P) information, and object (0) information ((?x :age ?a)’ [0092]. Note: This example shows '?x' as subject, ':age' as predicate and '?a' as object information), wherein when the condition section includes both the general condition and the comparison condition (antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition) [0081]), the step of retrieving retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition (The execution of the SQL queries involve a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706) [0097]).
However, Wu does not explicitly disclose: a column of the table A is a predicate of the two or more triple data, a row of the table A is a subject of the two or more triple data, and a value of the table A is an object of the two or more triple data or a null value.
Chong teaches, in an analogous system: a column of the table A is a predicate of the two or more triple data (First Table of Fig. 5 Note: The table shows predicate of two or more triple data as columns), a row of the table A is a subject of the two or more triple data (First Table of Fig. 5 Note: The table shows a row of the table is a subject of two or more triple data), and a value of the table A is an object of the two or more triple data or a null value (First Table of Fig. 5 Note: The table shows the value of the table is an object of two or more triple data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu to incorporate the teachings of Chong to use tables. One would have been motivated to do this modification because doing so would give the benefit of integrating RDF into SQL by means of a set of tables as taught by Chong [0056].

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20100036788 A1) in view of Chong et al (US 20060235823 A1) as applied to claim 1 above, and further in view of Kolovski et al (US 8250106 B2).
Regarding Claim 9, the system of Wu and Chong discloses: The ontology-based reasoning apparatus of claim 1, wherein the processor (Note: as shown above). 
However, the system of Wu and Chong does not explicitly disclose: performs incremental reasoning that reasons the result by setting the new triple data and at least one of the two or more triple data as conditions when the new triple data is reasoned as a result.
Kolovski teaches: performs incremental reasoning that reasons the result by setting the new triple data and at least one of the two or more triple data as conditions when the new triple data is reasoned as a result (FIG. 3 illustrates an example embodiment of an incremental update method, such as may be performed by the incremental inference logic 240 of FIG. 2. At 310, old triples (M,I) and new triples (D) are input [Column 6, lines 4-7]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu and Chong to incorporate the teachings of Kolovski to use incremental inference logic. One would have been motivated to do this modification because doing so would give the benefit of avoiding re-derivation of already existing inferred triples as taught by Kolovski [Column 5, lines 24-25].
Regarding Claim 10, the system of Wu, Chong, and Kolovski discloses: The ontology-based reasoning apparatus of claim 9, wherein the processor (Note: as shown above).
Wu further teaches, based on a table B that indicates two or more ontology-based rules and a relationship between the two or more ontology-based rules (RDF rule tables 449, which contain the rule bases belonging to RDF information [0057]), the table B includes two columns, and in each row included in a column A of the two columns, each of the two or more ontology-based rules is set to a value, and in each row included in a column B of the two columns, each of the ontology-based rules affected by the value of the column A is set as a value (Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. For each rulebase there is a view that contains one row for each rule in the rulebase [0092]).
However, the system of Wu and Chong does not explicitly disclose: performs the incremental reasoning and the result of any one ontology-based rule of the two or more ontology-based rules is set as a condition of another ontology-based rule of the two or more ontology-based rules.
Kolovski teaches: performs the incremental reasoning (Note: as shown above), the result of any one ontology-based rule of the two or more ontology-based rules is set as a condition of another ontology-based rule of the two or more ontology-based rules (The sub-rules join the results of the execution of one predicate on the new triples D with results of the execution of the other predicate on the union of old and new triples M,I,D [Column 6, lines 12-15]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu and Chong to incorporate the teachings of Kolovski to join the results of the execution of one predicate on the new triples with results of the execution of the other predicate on the union of old and new triples. One would have been motivated to do this modification because doing so would give the benefit of avoiding re-derivation of already existing inferred triples as taught by Kolovski [Column 5, lines 24-25].

Response to Arguments
Applicant’s arguments with respect to prior art rejections regarding claims 1, 6, 7, and 9-12 have been fully considered but they are not persuasive. 
Applicant argues that Wu fails to teach “wherein when the condition section includes both the general condition and the comparison condition, the processor retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition”. Examiner respectfully disagrees. Wu teaches wherein when the condition section includes both the general condition and the comparison condition in [0081].Paragraph [0081] states an antecedent pattern, which examiner is interpreting as the general condition. It also states a filter condition, which examiner is interpreting as the comparison condition. Wu teaches the processor retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition in [0081 and 0097]. Paragraph [0097] states that the execution of the SQL queries involves a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706). Paragraph [0081] states that the filter condition typically involves variables from the antecedent and discloses a rule being fired when its antecedent pattern and filter condition are both satisfied. All this when considered together under the broadest reasonable interpretation is being interpreted as retrieving a general condition including the same variable  as one included in the comparison condition and generating one condition meta information.
Applicant argues that Wu fails to teach “retrieves a plurality of triple data from two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data”. Examiner respectfully disagrees. Wu teaches retrieving a plurality of triple data from two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data in [0043]. Paragraph [0043] states that an RDF pattern 205 (which has a predicate) is used to query RDF triples, which under the broadest reasonable interpretation, is being interpreted as retrieving a plurality of triple data from two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data.
Applicant’s arguments with respect to the feature “wherein a column of the table A is a predicate of the two or more triple data, a row of the table A is a subject of the two or more triple data” as recited in claim 1 (and similarly in independent claims 11 and 12) have been considered but are moot because the new ground of rejection (citing new reference Chong for teaching the feature) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Hence, the combination of Wu and Chong teaches claim 1 as shown above. Claims 6, and 7 depend on claim 1 and recite additional features that are taught by Wu as shown above. Claims 9 and 10 depend on claim 1 and the combination of Wu, Chong, and Kolovski teach their limitations as shown above. Independent claims 11 and 12 recite language similar to the claim language recited in independent claim 1 and therefore the same rejections and reasoning apply to claims 11 and 12 as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122